DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-19 are objected to because the claims are replete with grammatical and idiomatic errors.  Some examples include claim 1, line 3, “the object” and “the scanning area” each lack antecedence.  Throughout the claims, many terms lack antecedence, while others lack a preceding article altogether, which makes the claim more difficult to follow.  Other examples include claim 1, line 11: the phrase “for projected virtual image of the surface” does not make sense, alone or in context, and further the term “projected virtual image” lacks antecedence.  Another example is the body of claim 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Claims 1 and 12 are each indefinite at least because each claim recites a transitional phrase “comprising” and later recites the phrase “characterized in that”.  This renders a claim indefinite insofar as it is unclear where the preamble ends and where the body of the claim begins.  As such, the meets and bounds of the claims are unclear.

Claim 2 is further indefinite at least because the claim requires that the virtual image of the internal structure is replaced by the virtual image of the surface in the projection in the visualization tool.  This makes no sense insofar as parent claim 1 requires that the two images are combined in the visualization tool, which one of ordinary skill in the art understands that some information from both is visible to the operator.  If one replaces the other, then the images are not combined; the information from the replaced image is completely invisible to the operator.

Claim 12 is indefinite at least because the term “SW module” is not understood, and there is no guidance in the Specification for determining the meets and bounds of the term.
In the interest of expediting prosecution, the Examiner shall assume that the term refers to a processor with the necessary hardware and software to generate images in virtual space.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 2018/0140197 A1).

Regarding claim 1, Wang discloses a method of non-destructive imaging of the internal structure of an object for safe and intuitive operator work (Figs.1-3, 7 and 8), including:
a) placing at least part of the object 105 in a scanning area 106;
b) electronically scanning at least part of the surface of the object 105 (via optical camera 108; par.0034) to create a virtual image 109 of the surface while setting the direction of the scanning angle of the surface of the object 105 and the currently-scanned part of the surface of the object 105 by manipulating the virtual image 109 (Figs.2 and 3) by voice or movement of at least part of the operator’s body 203 (par.0048: swiping, pinching, spreading, waving gestures, voice activation; also see pars.0029 and 0053-0054);
c) at the same time, projecting the virtual image 109 of the surface into a visualization tool 201 for visualizing the virtual image to the operator;
d) for the projected virtual image 109 of the surface, creating a virtual image of at least part of the internal structure of the object 105 at the same angle of scanning (par.0037: models from different modalities are co-registered in 3D to be viewed from a common direction) by non-destructive imaging (x-ray imaging system, Figs.1, 7 and 8; also see pars.0037 and 0062); and
e) combining the virtual image of the internal structure in the projection in the visualization tool with the projected virtual image of the surface (overlaying images from two or more modalities: pars.0037 and 0054).

With respect to claim 2, Wang further discloses that the virtual image of the surface in the projection in the visualization tool replaces the virtual image of the internal structure (when moving to a new view angle; the x-rays are triggered at times of low motion by the operator, Figs.7-8).

With respect to claim 3, Wang further discloses that electronically scanning at least part of the surface of the object is performed in three dimensions (pars.0029, 0037 and 0053).

With respect to claim 4, Wang further discloses that electronically scanning at least part of the surface of the object is performed on the shape and texture of the surface of the object (par.0053: multiple optical (“reflected light”) views enable shape and texture to be viewed; also see par.0047).

With respect to claim 5, Wang further discloses that, in the projection in the visualization tool, arbitrarily switching between the virtual images (pars.0074-0075:  images from different modalities may be overlaid or displayed separately).

With respect to claim 6, Wang further discloses that the electronically scanning of the surface of the object is performed by at least one camera 108 working on the principle of scanning the light in the visible spectrum (white light digital camera 108; par.0034).

With respect to claim 7, Wang further discloses that the electronically scanning of the surface of the object is performed by at least one scanner 108 to generate a 3D surface model (pars.0029 and 0037; also see pars.0034, 0047 and 0053).

With respect to claim 8, Wang further discloses that the movement of the hand 203 is electronically scanned (par.0048: swiping, pinching, spreading, waving gestures used as user input for control; also see pars.0053-0054).

With respect to claim 9, Wang further discloses setting the scale of the virtual images in the projection of the virtual image in the visualization tool (par.0037: models from different modalities are co-registered in 3D to be viewed from a common direction).

With respect to claim 10, Wang further discloses that the virtual images of the internal structure are archived (at least all images relevant to the operator are saved, as is routine).

With respect to claim 11, Wang further discloses that, in the projection of the virtual image in the visualization tool, at least one area of interest is indicated by voice or movement of body parts for subsequent imaging (stopping manipulation of the virtual image by movement of hand, Figs.2-3, pars.0053-0054).
Examiner’s Note:  the limitation, “automated laminography or computed tomography” is not positively set forth as being performed by the method (an intended possible future activity acting upon the object), and thus do not patentably distinguish the claimed invention over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to claim 1 above, in view of Schweizer (US 2018/0303446 A1).

With respect to claim 12, Wang further discloses that the non-destructive imaging includes:
f) at least one source of radiation (Fig.1; par.0067);
g) at least one detector of the radiation (Fig.1; par.0068);
h) a control unit (not illustrated) controlling the source and detector to perform the non-destructive imaging of the object 105 in the scanning area 106 between the source and detector (Figs.1-3) in response to the voice or motion instructions from the operator (Figs.2-3), the voice or motion instructions transmitted by at least one actuating device (Figs.2-3); and
i) SW modules (computer and memory) for generating the virtual images (Figs.2-3 and 7-8; see at least par.0037); where
j) the control unit responds to the voice or motion instructions from the operator to position the object 105 (Figs.2-3) such that the virtual image of the internal structure of the object is created at the same angle of scanning (par.0069).
Further regarding claim 12, Wang does not specifically disclose at least one adjustable robotic arm for supporting the source and detector, where the manipulation of the robotic arm sets the relative position between the imaging system and the object.  In the illustrated embodiment, Wang manipulates the object (Fig.1).
However, Wang teaches that the visualization and manipulation applies to both a cabinet imager (Fig.1) or to an image-guided surgical system, where the subject is a part of a whole organism.  In this case, the imager is mounted on a moving arm and positioned for creating the virtual images while the object remains substantially stationary throughout (pars.0043-0044).
Schweizer teaches the practice of providing such a system, where a radiation source 35 and a radiation detector 34 are mounted to a robotic arm 33 (the whole device provides multiple degrees of freedom of movement of the source and detector relative to the patient), where the operator manipulates a virtual image, projected through a headset 6, via body part gestures or voice commands (Figs.10-14; also see at least pars.0010 and 0025-0026).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Wang to have the radiation source and detector mounted to a robotic arm in order to respond to the voice or movement inputs to position the radiation source and detector, as suggested by Wang and taught by Schweizer (Figs.10-14), for imaging larger objects, as suggested by Wang (pars.0043-0044).

With respect to claim 13, Wang further discloses that the non-destructive imaging includes emission of ultrasonic waves or x-rays (pars.0067-0070).

With respect to claim 14, Wang further discloses that the actuating device is a motion sensor or sound sensor (touch-sensitive screen, Fig.2; also, it is inherent for motion or voice control: par.0048: swiping, pinching, spreading, waving gestures or voice activation used as user input for control necessarily must include a means for the computer to recognize and/or receive such input).
With respect to claim 15, Wang further discloses that:
k) the tool for electronically scanning at least part of the surface of the object includes a camera 108 (par.0034); and
l) the visualization tool is a display 201.

With respect to claim 16, Wang further discloses that the tool for electronically scanning at least part of the surface of the object is arranged on a robotic arm (par.0044).

With respect to claim 17, Wang further discloses that at least one SW module recalculates the scale of the virtual image in the projection (par.0037: models from different modalities are co-registered in 3D to be viewed from a common direction).
Wang does not specifically disclose that the projection of the virtual image is for stereoscopic glasses.  However, it is inherent for the prior art to scale image data in order to conform to the known constraints of the intended display.
Schweizer teaches the practice of projecting the virtual image onto stereoscopic glasses 6, which inherently requires scaling the image to the display parameters of the stereoscopic glasses.  In this manner, the interaction is more intuitive with more accessible controls than the static display of Wang, where the operator has immediate access through wearing the stereoscopic glasses from any position or location or orientation as needed (Schweizer, see at least pars.0006 and 0010).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Wang to scale the virtual image for display in stereoscopic glasses in order to improve accessibility to the virtual images and imaging device control, particularly in demanding environments, as taught by Schweizer.

With respect to claim 18, Wang further discloses a database (computer with memory) to archive virtual images.

With respect to claim 19, Wang further discloses at least one SW module (part of control unit).
Examiner’s Note:  the limitation “is stored on a data repository with a motion control program for the robotic arms and the source of radiation with the detector to conduct laminography or computed tomography” is considered an intended use of the device.  Simply storing a SW module in the same repository as a software package capable of a generic function does not distinguish the claimed invention over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US patent documents to Jacobs (see attached PTO-892) teach the practice of providing a head-mounted display and control of a c-arm or of the x-ray source itself using body gestures and/or vocal commands, where x-ray images are displayed on the head-mounted display;
US patent document to Ritter (see attached PTO-892) teaches the practice of providing co-registered CT slices and 3D surface models of an object for intuitive visualization; and
US patent documents to Sura (see attached PTO-892) teach the practice of using body gestures and/or voice commands for x-ray C-arm control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884